Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered: wherein Claims 1, 4-10, 12-14, 17-19 and 22-24 are pending.   Claims 1, 14 and 19 have been amended. Claims 2-3, 11, 15-16 and 20-21 have been cancelled by the Applicant.  
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4-6, 10, 12-14, 17, 19 and 22-24 are rejected under 35 U.S.C 102(b) as being anticipated by Berman et al; (US 2015/0121482 A1):
4.	Independent claims 1, 14 and 19:  Berman teaches a method and system comprising:
receiving, at a computing device (e.g., server/proxy server in paras 0044-0045, figs. 1-2) over a network, an access request from a first user device (e.g., laptop or desktop , the access request identifying a secure web-based resource {e.g., email service(s), banking service(s) brokerage service(s), utility service(s), social network(s), online store(s)…etc., in paras 0002, 0023 in context with paras 0044-0045} on the network that the first user device wants to access {At least paras 0044-0045, 0011 in context with para 0002. Also see fig. 2 step 210 in para 0021};
identifying, via the computing device, in response to receiving the access request from the first user device (e.g., laptop or desktop computer/receiver device in para 0044-0045, 0011), device information of a second user device (e.g., mobile device/transmitter device in paras 0044-0045, 0011) associated with the user, said second device information comprising an identifier (e.g., unique identifier e.g., mobile directory number/MDN…etc., in paras 0013, 0018, 0045) for communicating with said second user device (e.g., mobile device/transmitter device in para 0044-0045, 0011), the second user device being a previously registered (paras 0044-0045 in context with paras 0017, 0021, 0027) device of the user {At least paras 0044-0045 in context with paras 0013, 0017-0018, 0021 and 0027};
communicating, via the computing device, a message to said second user device (e.g., mobile device/transmitter device in para 0044-0045, 0011) based on said identifier (e.g., unique identifier e.g., mobile directory number/MDN…etc., in paras 0013, 0018, 0045), said message prompting the second user device (e.g., mobile device in paras 0044-0045, 0011) to authenticate the user {At least paras 0044-0045 in context with paras 0013, 0018};
receiving, via the computing device over the network, an outcome determination of the authentication of the user from said second user device (e.g., mobile device/transmitter device in paras 0044-0045, 0011), said outcome determination indicating whether the user is granted access to the second user device {At least fig. 2 paras 0023-0027, 0030, steps 230, 240 and 250 and para 0044}; and
communicating to the first user device (e.g., laptop or desktop computer/receiver device in paras 0044-0045, 0011, 0030), via the computing device, a response to the access request based on the received outcome determination, said response enabling the first user device (e.g., laptop or desktop computer/receiver device in paras 0044-0045, 0011, 0030) access to the secure web-based resource on the network when said outcome determination indicates that the user is authenticated on the second user device (e.g., mobile device/transmitter device in paras 0044-0045, 0011, 0023-0027) {At least fig. 2 paras 0023-0027, 0030 steps 230, 240 and 250 especially step 250 in para 0030}.
5.	Claims 4 and 17:  Berman teaches the claimed invention as in claims 1 and 14.  Berman further teaches determining that an application is installed on the second user device (e.g., mobile device/transmitter device) to receive the message and display said message prompt {At least para 0011 in context with para 0044 and fig. 2 paras 0023-0027}.
6.	Claim 5:  Berman teaches the claimed invention as in claims 4 and 17.  Berman further teaches wherein said application is a dedicated application configured to receive said message, display said prompt and determine said outcome determination {At least para 0011, 0013 in context with para 0044 and fig. 2 paras 0023-0027}.
7.	Claim 6:  Berman teaches the claimed invention as in claim 4.  Berman further teaches wherein said application is associated with the web-based resource (para 0011 in context with para 0002, 0023) and is configured to receive said message, display said prompt and determine said outcome determination {At least para 0011 in context with para 0044 and fig. 2 paras 0023-0027, 0030}.
8.	Claim 10:  Berman teaches the claimed invention as in claim 1.  Berman further teaches wherein said second user device (e.g., mobile device/transmitter device in para 0044-0045, 0011) is a personal mobile device of the user {At last paras 0011, 0023, 0044}.
9.	Claim 12:  Berman teaches the claimed invention as in claim 1.  Berman further teaches wherein said access request comprises an identifier associated with the user {At least fig. 2 para 0021-0022}.
10.	Claim 13:  Berman teaches the claimed invention as in claim 1.  Berman further teaches wherein said access request comprises an indication from the user related to controlling security information set up by the user related to accessing the secure web-based resource {At least fig. 2 para 0021-0022, 0027 see in the registration process, the user register/indicate which his/her personal computer as a receiver device (laptop/desktop device in para 0011) to be able to access secure resource(s) using the personal computing device…., to receive login credentials from which mobile phone(s) of the user(s)….etc.,}, wherein said response enables the user to control said security information {At least fig. 2 paras 0023-0027, 0030 in context with paras 0021-0022}.
11.	Claims 22-24:  Berman teaches the claimed invention as in claims 1, 14 and 19.  Berman further teaches wherein said response comprises an error message when said outcome determination indicates that said authentication is insufficient to permit access to the second user device {At least paras 0034, 0040-0042 of fig. 3 in context with fig. 2 paras 0023-0027,0030}
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berman et al (US 2015/0121482 A1), in view of Caldeira De Andrada et al; (US 2015/0121496 A1):
14.	Claims 7 and 18:  Berman teaches the claimed invention as in claim 1 and 14.  Berman further teaches wherein said authentication is based on at least one of a PIN (e.g., user name or MDN in paras 0023, 0013).
wherein said authentication is based on a biometric information”.
	Caldeira De Andrada teaches wherein authentication is based on a biometric information {At least para 0023}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “wherein said authentication is based on at least one of a PIN” of Berman to include “wherein authentication is based on a biometric information”, taught by Caldeira De Andrada.  One would be motivated to do this in order to increase security in authenticating the user, which in turn would reduce fraudulent. 
15.	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berman et al (US 2015/0121482 A1) in view of Fryc; (US 2016/0241658 A1):
16.	Claim 8:  Berman teaches the claimed invention as in claim 1.  Berman does not explicitly teach the underlined feature: wherein said message communicated to the second user device is a push message.
	Fryc teaches a general concept of a message communicated to a user mobile device is a push message {At least para 0052}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “communicating a message to said second user device” Berman to include “a message communicated to a user mobile device is a push message”, taught by Fryc.  One would be motivated to do this since push notification/push message help retain user, grab a user's attention with a quick-to-the-point alert and call to action.
17.	Claim 9:  Berman teaches the claimed invention as in claim 1.  Berman does not explicitly teach the underlined feature: “wherein said message communicated to the second user device is an encrypted message”.
	Fryc teaches a general concept of a message communicated to a user mobile device is an encrypted message {At least para 0052}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “communicating a message to said second user device” of Berman to include “a message communicated to a user mobile device is an encrypted message”, taught by Fryc.  One would be motivated to do this in order to increase security in transmitting data/information.   
Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Caldeira De Andrada et al; (US 2015/0121496 A1), wherein teaches the system enables users to access secure web-based resources on a network from a first device (e.g. access a web based online back account via laptop or desktop computer) by an authenticated second device (e.g. a mobile phone). A user can gain access to a secure web-based resource on a network from their computer without the use of a password or entry of credentials on that computer in at least Abstract, para 0010, fig. 2 paras 0020-0030.   Also, see Astrand et al; (US 2008/0209213 A1), wherein teaches the mentioned features in at least Abstract, paras 0002, 0010, 0018-0019, 0027, claims 1,9,17-18 and 26.   Furthermore, see additional art cited in PTO-892.   

Response to Arguments
21.	Applicant’s arguments regarding 103 filed on 02/22/2022 have been fully considered and are moot in view of new ground rejection.   Please see new reference Berman et al (US 2015/0121482 A1) to the rejections above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681